People v Sadler (2017 NY Slip Op 06464)





People v Sadler


2017 NY Slip Op 06464


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
ANGELA G. IANNACCI, JJ.


2016-03815
 (Ind. No. 1126/14)

[*1]The People of the State of New York, respondent, 
vDavid Sadler, appellant.


Bruce R. Bekritsky, Mineola, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley and Andrea M. DiGregorio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Harrington, J.), rendered April 1, 2016, convicting him of manslaughter in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the record in the light most favorable to the defendant, we agree with the Supreme Court that there was no reasonable view of the evidence by which the jury could have found that the defendant was justified in using deadly physical force because he reasonably believed that the victim was committing or attempting to commit a robbery (see Penal Law § 35.15[2][b]; People v Sparks, 29 NY3d 932, 934). According to the defendant's statement to the police, he was robbed by the victim. However, there was unrebutted evidence, including but not limited to, the defendant's statement to the police, that after an encounter between the defendant, the victim, and the victim's friend, the defendant went to his car, opened the trunk, retrieved a machete, and returned to the victim and his friend, where he swung the machete at the victim's neck. Accordingly, under these circumstances, the court properly denied the defendant's request to instruct the jury on the defense of justification (see People v Jenkins, 81 AD3d 662, 663).
MASTRO, J.P., HALL, COHEN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court